IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                               No. 73122-0-1
                    Respondent,
                                               DIVISION ONE
             v.

                                               UNPUBLISHED OPINION
SHERRYL R. BRONGIL,

                    Defendant,

CHRISTINA MARIE ALEXANDRESS,
AND EACH OF THEM,

                    Appellant.                 FILED: May 2, 2016


      Trickey, A.C.J. — Christina Alexandress appeals her judgment and

sentence for her conviction of trafficking in stolen property in the first degree.

She contends that the State presented insufficient evidence to establish that she

was the individual who pawned the stolen property. We disagree and affirm.

                                     FACTS

      On September 21, 2011, Stephanie Romack's home was burglarized and

two jewelry boxes were stolen. A neighbor's security camera captured footage

from the day of the incident. The surveillance video showed two women driving

up to Romack's house in a 1993 green Subaru station wagon. The two women

got out of the car. One woman walked toward Romack's house, and the other

woman opened the back door of the Subaru. A short time later, the woman who

had walked toward Romack's house returned with an object in her hands. The

women got into the Subaru and drove away.
No. 73122-0-1/2


      A week later, a police officer from the City of Lake Stevens Police

Department saw a Subaru with the same distinguishing features as the Subaru in

the security footage.      He pulled over the car and notified the sergeant

investigating the burglary.      The officer and the sergeant noted that the two

occupants of the Subaru physically resembled the two women seen in the

surveillance video. They identified the two occupants as Christina Alexandress,

also known as "Christina Dress," and Sherryl Brongil.1

       Following this traffic stop, police searched an online database for pawn

shop transactions associated with the name "Christina Dress."2 They located
pawn transactions at the Lake City Way Cash America pawn shop on October

27, 2011. The pawn tickets showed purchases for three items of jewelry. Police

photographed these three items, and Romack confirmed that all three had been

stolen from her house.

       Thereafter, the State charged Alexandress with one count of trafficking in

stolen property in the first degree. A jury convicted Alexandress as charged.

       Alexandress appeals.

                                       ANALYSIS

                                Sufficiency of the Evidence

       Alexandress argues that the State failed to prove beyond a reasonable

doubt that she committed the crime charged. Specifically, she contends that the

State presented insufficient evidence to establish identity. We disagree.

       "Due process requires the State to prove beyond a reasonable doubt all


1Report of Proceedings (RP) (Sept. 29, 2014) at 135-36; RP (Sept. 30, 2014) at 42-44.
2 RP (Sept. 29, 2014) at 140.
                                             2
No. 73122-0-1/3


the necessary facts of the crime charged." State v. Colquitt, 133 Wash. App. 789,

796, 137 P.3d 892 (2006). The State has the burden of proving identity through

relevant evidence. State v. Huber, 129 Wash. App. 499, 501, 119 P.3d 388 (2005).

       "The test for determining the sufficiency of the evidence is whether, after

viewing the evidence in the light most favorable to the State, any rational trier of

fact could have found guilt beyond a reasonable doubt." State v. Salinas. 119
Wash. 2d 192, 201, 829 P.2d 1068 (1992). "[A]ll reasonable inferences from the

evidence must be drawn in favor of the State and interpreted most strongly

against the defendant." Salinas, 119 Wash. 2d at 201. "A claim of insufficiency
admits the truth of the State's evidence and all inferences that reasonably can be

drawn therefrom." Salinas, 119 Wash. 2d at 201.

       Circumstantial evidence and direct evidence can be equally reliable. State

v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 (1980). We must defer to the trier

of fact on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of evidence. State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d
970 (2004).

       Here, to convict Alexandress of first degree trafficking stolen property, the

State was required to prove beyond a reasonable doubt:

       (1) That on or about October 27, 2011, Christina Alexandress sold,
       transferred, distributed, dispensed or disposed of property to
       another person, and
        (2) Did so knowing that the property was stolen, and
        (3) That these acts occurred in the [sic] King County, Washington.^
Alexandress does not challenge the sufficiency of the State's evidence that the

crime of first degree trafficking stolen property was committed.       Rather, she

  Clerk's Papers at 52.
No. 73122-0-1/4


challenges the sufficiency of the State's proof that she was the person who

pawned the jewelry.

       We conclude that the State presented sufficient evidence to establish that

Alexandress was the person who sold Romack's jewelry on October 27, 2011.

Two police officers testified that Alexandress and Brongil resembled the two

women who burglarized Romack's home.            Alexandress's participation in the

burglary made it more likely that she was the person who pawned Romack's

jewelry a month later.

       The testimony of Chelsea Matthai also supported the jury's verdict.

Matthai, a former pawn shop employee, testified about the transaction that

occurred on October 27, 2011. Because the person selling the jewelry was a first

time customer, Matthai was "more cautious" during the transaction.4 Matthai

requested identification and obtained a Washington State driver's license bearing

the name "Christina Dress."5        Alexandress does not dispute that this is her

identification.

       Matthai entered biographical information from the driver's license into the

pawn shop's computer system. She estimated that this took approximately three

minutes. During this time, she compared the photograph on the driver's license

to the person in front of her. Matthai testified that it was her policy to personally
verify that the customer looked like the photograph on the identification. If a

customer did not look like the photograph, she would turn the customer away.

Matthai did not turn this customer away.


4RP(Sept. 30, 2014) at 15.
5 RP (Sept. 30, 2014) at 15, 9; Exhibit 13.
No. 73122-0-1/5


      Viewing this evidence in the light most favorable to the State, any rational

trier of fact could have found beyond a reasonable doubt that Alexandress was

the individual who participated in the pawn transaction on October 27, 2011.

      Alexandress contends that the evidence established only that someone

who looked like her, and used her identification, conducted the pawn transaction.

But all reasonable inferences from the evidence must be drawn in favor of the

State and interpreted most strongly against the defendant.         It is a reasonable

inference based on the evidence presented in this case that Alexandress was the

person who used her own driver's license and pawned the jewelry.                  Her

arguments to the contrary are unconvincing.

                         Statement of Additional Grounds

      Alexandress makes several arguments in her statement of additional

grounds. None warrants relief.

      Alexandress argues that it was error for both the prosecutor and the

defense attorney to use the term "Occam's razor" during closing arguments. She

contends that the argument was obscure, abstract, and confusing to the jury. We

reject this claim. Nothing about this argument was improper.

      Alexandress next argues that the prosecutor committed misconduct by

taking a witness off the witness list and by not disclosing that Alexandress's

identification was in someone else's possession. Because these allegations rest

on matters outside the record, we do not address them.

       Finally, Alexandress claims that she was not involved in the residential

burglary or the pawn shop transactions. But it is the jury's role, not this court's, to
No. 73122-0-1/6


assess the credibility of witnesses and          resolve differing   accounts or

interpretations of the evidence. As we discussed earlier in this opinion, the State

presented sufficient evidence to support the conviction of trafficking in stolen

property in the first degree, which was the only charge at issue.

      We affirm the judgment and sentence.




                                                       /i^e^/. A^

WE CONCUR:




                                                                           I
^Q.mV*P.,5V                                          1^4^,




 on




                                         6